Reasons for Allowance
Claims 1-3, 5, 7-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Haubennestel et al. (US 7,834,126) discloses amide containing polymers of formula (I) as a rheology control agent [abstract], wherein Ex. 16 [Ex. 16; 18:25-38] reacts the condensation product of Ex. 6 (adipic acid and 1,8-octamethylenediamine [Ex. 6; 16:60-17:3]) with lauryl acrylate (Michael addition) and furthers reacts with an isocyanate (OCN-C6H4(CH3)-NHCOOC4H9).  The resulting amide containing polymer containing urea groups was diluted with isobutanol [Ex. 16; 18:25-38].  Haubennestel et al. (US ‘126) discloses B can contain a COOH group [2:14-55].  Haubennestel et al. (US ‘126) discloses a -(CH2)2- moiety between the NR1 and carbonyl moiety.  Haubennestel et al. (US ‘126) does not disclose formula (I) with B containing a COOH group, and containing a linear or branched aliphatic radical having 4-40 carbon atoms between the NR1 and carbonyl moiety with sufficient specificity.  Such a reconstruction of the claims would be based om improper hindsight reasoning.
Note: formula (I):

    PNG
    media_image1.png
    830
    482
    media_image1.png
    Greyscale
[2:14-55].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767